  ENERGYTEC, INC.
  14785 Preston Road, Suite 550
  Dallas, TX 75254   GLADEWATER NATIONAL   BANK
  P.O. Box 1749
  Gladewater, TX 75647   Loan No. 8403287                     
  Date 02-27-2008                        
  Maturity Date 02-27-2007         
  Loan Amount $4,000,000.00     
  Renewal Of                                     BORROWER’S NAME AND
ADDRESS
“I” includes each borrower above,
jointly and LENDER’S NAME AND
ADDRESS
“You” means the lender, its
successors and assigns.

UNIVERSAL NOTE AND SECURITY AGREEMENT

For value received, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of FOUR MILLION AND NO/100 DOLLARS $4,000,000.00

[  ] Single Advance: I will receive all of this principal sum on
____________________. No additional advances are contemplated under this Note.

[  ] Multiple Advance: The principle sum shown above is the maximum amount of
principal I can borrow under this Note. 

[  ] On 02-27-2006 I will receive the amount of $2,000,000.00 and future
principal advances are contemplated. 

[  ] Conditions: The conditions for future advances are UPON REQUEST BY CUSTOMER
                              

[  ] Open End Credit: You and I agree that I may borrow up to the maximum
principal sum more than one time. This feature is subject to all other
conditions and expires on 02-27-2007.

[  ] Closed End Credit: You and I agree that I may borrow (subject to all other
conditions) up to the maximum principal sum only one time.

INTEREST: I agree to pay interest on the outstanding principal balance from
02-27-2006 at a rate of 8.500% per year until 03-01-2008.

[  ] Variable Rate: This rate may change as stated below.

[  ] Index Rate: The future rate will be 1.000 PERCENT ABOVE the following index
rate: THE BASE RATE ON CORPORATE LOANS POSTED BY AT LEAST 75% OF THE NATION’S 30
LARGEST BANKS KNOWN AS THE WALL STREET JOURNAL PRIME RATE. THE RESULT OF THIS
CALCULATION WILL BE ROUNDED TO THE NEAREST 0.125.

[  ] Ceiling Rate: The interest rate ceiling for this Note is the QUARTERLY
ceiling rate announced by the Credit Commissioner from time to time.

[  ] Frequency and Timing: The rate on this Note may change as often as EVERY
DAY BEGINNING 03-01-2006. A change in the interest rate will take effect ON THE
SAME DAY.

[  ] Limitations: During the term of this loan, the applicable annual interest
rate will not be more than _____% or less than _________%. The rate may not
change more than _________% each __________________.

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

[  ]The amount of each scheduled payment will change.   [ ] The amount of the
final payment will change [  ]

ACCRUAL METHOD: Interest will be calculated on an ACTUAL/365 basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this Note
owing after maturity, and until paid in full, as stated below:

[  ] On the same fixed or variable rate basis in effect before maturity (as
indicated above).

[  ] At a rate equal to HIGHEST RATE PERMITTED BY LAW.

[  ] LATE CHARGE: If a payment is made more than 10 days after it is due, I
agree to pay a late charge of 5.000% OF THE LATE AMOUNT.

1 of 8



[  ] ADDITIONAL CHARGES: In addition to Interest, I agree to pay the following
charges which

[  ] are; [  ] are not included in the principal amount above:

ORIGINATION FEE $14,000.00 UCC FILING FEE $30.00.

PAYMENTS: I agree to pay this Note as follows:
ON DEMAND, BUT IF NO DEMAND IS MADE THEN MONTHLY PAYMENTS OF ACCRUED INTEREST
CALCULATED ON THE AMOUNT OF CREDIT OUTSTANDING BEGINNING ON 03-27-2008 AND
MONTHLY PRINCIPAL PAYMENTS OF $80,000.00 BEGINNING 03-27-2006. A FINAL PAYMENT
OF ACCRUED INTEREST AND OUTSTANDING PRINCIPAL DUE ON 02-27-2007.

PURPOSE: The purpose of this loan is OPERATIONS.

ADDITIONAL TERMS: FINANCIAL STATEMENTS AND INCOME AND EXPENSE STATEMENTS ARE
REQUIRED QUARTERLY AND ANNUALLY. INCOME TAX RETURN IS REQUIRED ANNUALLY.

SECURITY

SECURITY INTEREST: I give you a security interest in all of the Property
described below that I own or have sufficient rights in which to transfer an
interest, now or in the future, wherever the Property is or will be located, and
all proceeds and products of the Property. “Property” includes all parts,
accessories, repairs, replacements, improvements and accessions to the Property;
any original evidence of title or ownership; and all obligations that support
the payment, or performance of the property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property.

[  ] Accounts and Other Rights to Payment: All rights to payment, whether or not
earned by performance, including, but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned. This includes any rights
and interests (including all liens) which I have by law or agreement against any
account debtor or obligor.

[  ] Inventory: All inventory held for ultimate sale or lease, or which has been
or will be supplied under contracts of service, or which are raw materials, work
in process, or materials used or consumed in my business.

[  ] Equipment: All equipment including, but not limited to machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts and tools. The Property
includes any equipment described in a list or schedule I give to you, but such a
list is not necessary to create a valid security interest in all of my
equipment.

[  ] Instruments and Chattel Paper: All instruments, including negotiable
instruments and promissory notes and any other writings or records that evidence
the right to payment of a monetary obligation, and tangible and electronic
chattel paper.

[  ] General Intangibles: All general intangibles including, but not limited to,
tax refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, customer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use my name.

[  ] Documents: All documents of title including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.

[  ] Farm Products and Supplies. All farm products including, but not limited
to, all poultry and livestock and their young, along with their produce,
products and replacements; all crops, annual or perennial, and all products of
the crops; and all feed, seed, fertilizer, medicines and other supplies used or
produced in my farming operations.

[  ] Government Payments and Programs: All payments, accounts, general
intangibles, and benefits including, but not limited to, payments in kind,
deficiency payments, letters of entitlement, warehouse receipts, storage
payments, emergency assistance and diversion payments, production flexibility
contracts, and conservation reserve payments under any preexisting, current, or
future federal or state government program.

2 of 8

--------------------------------------------------------------------------------



[  ] ]Investment Property: All investment property including, but not limited
to, certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.

[  ] Deposit Accounts: All deposit accounts including, but not limited to,
demand, time, savings, passbook, and similar accounts.

[  ] Specific Property Description: The Property includes, but it not limited
by, the following: DEED OF TRUST COVERING 21 OIL AND GAS LEASES, 26
PRODUCING/ECONOMIC OIL WELLS IN HOPKINS AND WOOD COUNTIES, TEXAS AS DESCRIBED ON
EXHIBIT “A” ATTACHMENT HERETO AND MADE A PART HEREOF.

If this Agreement covers timber to be cut, enter real estate description and
record owner information:

                  .

The Property will be used for a:

[  ] Personal

[  ] Business

[  ] Agricultural

[  ] _______________________________________________________________________
purpose.

Borrower/Owner State of organization/registration (if applicable)
________________________________________

[Balance of Page Intentionally Left Blank]

3 of 8

--------------------------------------------------------------------------------



ADDITIONAL TERMS OF THE SECURITY AGREEMENT

GENERALLY – This Agreement secures this Note and any other debt I have with you,
now or later. However, it will not secure other debts if you fail with respect
to such other debts, to make any required disclosure about this Security
Agreement or if you fail to give any required notices of the right of
rescission. If Property described in this Agreement is located in another state,
this agreement may also, in some circumstances, be governed by the law of the
state in which the Property is located.

NAME AND LOCATION – My name indicted on page 1 is my exact legal name. If I am
an individual, my address is my principal residence. If I am not an individual,
my address is the location of my chief executive offices or sole place of
business. If I am an entity organized and registered under state law, my address
is located in the state in which I am registered, unless otherwise indicated on
page 2. I will provide verification of registration and location upon your
request. I will provide you with at least 30 days’ notice prior to any change in
my name, address, or state of organization or registration.

OWNERSHIP AND DUTIES TOWARD PROPERTY – I represent that I own all of the
Property, or to the extent this is a purchase money security interest I will
acquire ownership of this Property with the proceeds of the loan. I will defend
it against any other claim. Your claim to the Property is ahead of the claims of
any other creditor. I agree to do whatever you require to protect your security
interest and to keep your claim in the Property ahead of the claims of other
creditors. I will not do anything to harm your position. I will not use the
Property for a purpose that will violate any laws or subject the Property to
forfeiture or seizure.

I will keep books, records and accounts about the Property and my business in
general. I will let you examine these records at any reasonable time. I will
prepare any report or accounting you request, which deals with the Property.

keep it at another location. If the Property is to be used in another state, I
will give you a list of those states. I will not try to sell the Property unless
it is inventory or I receive your written permission to do so. If I sell the
Property, I will have the payment made payable to the order of you and me.

You may demand immediate payment of the debt(s) if the debtor is not a natural
person and without your prior written consent: (1) a beneficial interest in the
debtor is sold or transferred, or (2) there is a change in either the identity
or number of members of a partnership, or (3) there is a change in ownership of
more than 25 percent of the voting stock of a corporation.

I will pay all taxes and charges on the Property as they become due. You have
the right of reasonable access in order to inspect the Property. I will
immediately inform you of any loss or damage to the Property.

If I fail to perform any of my duties under this Security Agreement, or any
mortgage, deed of trust, lien or other security interest, you may, without
notice to me, perform the duties or cause them to be performed. Your right to
perform for me shall not create an obligation to perform and your failure to
perform will not preclude you from exercising any of your other rights under the
law of this Security Agreement.

PURCHASE MONEY SECURITY INTEREST – For the sole purpose of determining the
extent of a purchase money security interest arising under this Security
Agreement: (a) payments on any nonpurchase money loan also secured by this
Agreement will not be deemed to apply to the Purchase Money Loan, and (b)
payment on the Purchase Money Loan will be deemed to apply first to the
nonpurchase money portion of the loan, if any, and then to the purchase money
obligations in the order in which the items of collateral were acquired or if
acquired at the same time, in the order selected by you. No security interest
will be terminated by

I will keep the property in my possession and will keep it in good repair and
use it only for the purpose(s) described in this agreement. I will not change
this specified use without your express written permission. I represent that I
am the original owner of the Property and, if I am not, that I will provide you
with a list of prior owners of the Property.

.

Any person who signs within this box does so to giver you a security interest in
the Property described on page 1 and this page. This person does not promise to
pay the Note. “I” as used in this Security Agreement will include the borrower
and any person who signs within this box.  Date: ______________

Signed: _________________________________

I will keep the Property at my address listed on page 1 of this Agreement,
unless we agree I may

4 of 8

--------------------------------------------------------------------------------



application of this formula. “Purchase Money Loan” means any loan the proceeds
of which, in whole or in part, are used to acquire any collateral securing the
loan and all extensions, renewals, consolidations and refinancing of such loan.

PAYMENTS BY LENDER – You are authorized to pay, on my behalf, charges I am or
may become obligated to pay to preserve or protect the secured property (such a
property insurance premiums). You may treat those payments as advances and add
them to the unpaid principal under the Note secured by this Agreement or you may
demand immediate payment of the amount advanced.

my rights with respect to obligations of any account debtors, or other persons
obligated on the Property, to pay or perform, and you may enforce any security
interest that secures such obligations.

If this agreement covers inventory, I will not dispose of it except in my
ordinary course of business at the fair market value for the Property, or at a
minimum price established between you and me.

If this Agreement covers farm products, I will provide you, at your request; a
written list of the buyers, commission merchants or selling agents to or through
whom I may sell my farm products. In addition to those parties named on this
written list, I authorize you to notify at your sole discretion any additional
parties regarding your security interest in my farm products. I remain subject
to all applicable penalties for selling my farm products in violation of my
Agreement with you and the Food Security Act. In this paragraph the terms farm
products buyers, commission merchants and selling agents have the meanings given
to them in the Federal Food Security Act of 1985.

If this Agreement covers chattel paper of instruments, either as original
collateral or proceeds of the Property, I will Note your interest on the face of
the chattel paper or instruments.

DEFAULT – I will be in default on this Security Agreement if I am in default on
any Note this Agreement secures or if I fail to keep any promise contained in
the terms of this agreement. Default shall also exist if any loan proceeds are
used for a purpose that will contribute to excessive erosion of highly erodible
land or to the conversion of wetlands to produce or make possible the production
of an agricultural commodity, as further explained in 7 CFR Part 1940, Subpart
G, Exhibit M.

REMEDIES – If I default, you have all of the rights and remedies provided in the
Note and under the Uniform Commercial Code. You may require me to make the
secured property available to you at a place which is reasonably convenient. You
may take

COLLATERAL PROTECTION INSURANCE NOTICE

As part of this agreement, I am giving you a security interest in the Property
described in the SECURITY section on pages 1 and 2. I am required to maintain
insurance on the Property in the amount you specify, subject to applicable law.
I agree to purchase the collateral insurance from an insurer authorized to do
business in Texas or an eligible surplus lines insurer to the extent permitted
by law. I will name you as the loss payee under the policy. I may be required to
deliver to you a copy of the collateral protection insurance policy and proof of
payment of premiums. If I fail to meet any of these requirements, you may obtain
collateral protection insurance on my behalf. You are not required to purchase
any type or amount of insurance. You may obtain replacement cost insurance if
authorized under applicable law, subject to policy limits. If you purchase
insurance for the Property, I will be responsible for the cost of that
insurance, including interest and any other charges incurred by you in
connection with the placement of collateral protection insurance to the extent
permitted by law. I understand that insurance you obtain may cost significantly
greater than the cost of insurance I could have obtained. Amounts that I owe are
due and payable upon demand or on such other terms as you require to the extent
permitted by law.

WARRANTIES AND REPRESENTATIONS – If this Agreement includes accounts, I will not
settle any account for less than its full value without your written permission.
I will collect all accounts until you tell me otherwise. I will keep the
proceeds from all the accounts and any goods which are returned to me or which I
take back in trust for you. I will not mix them with any other property of mine.
I will deliver them to you at your request. If you ask me to pay you the full
price on any returned items or items retaken by myself, I will do so. You may
exercise

Any person who signs within this box does so to giver you a security interest in
the Property described on page 1 and this page. This person does not promise to
pay the Note. “I” as used in this Security Agreement will include the borrower
and any person who signs within this box. Date: ______________

Signed: _________________________________

   

5 of 8

--------------------------------------------------------------------------------



Possession of the secured Property and sell it as provided by law. The proceeds
will be applied first to your expenses and then to the debt. I agree that 10
days written notice sent to my last known address by first class mail be
reasonable notice under the Uniform Commercial Code. My current address is on
page 1.

PERFECTION OF SECURITY INTEREST – I authorize you to file a financing statement
covering the Property. I will comply with, facilitate, and otherwise assist you
in connection with obtaining possession of or control over the Property for
purposes of perfecting your security interest under the Uniform Commercial Code.

ADDITIONAL TERMS OF THE NOTE

DEFINITIONS – As used on pages 1 and 2 “[X]” means the terms that apply to this
loan. “I,” “me” or “my” means each Borrower who signs this Note and each other
person or legal entity (including guarantors, endorsers and sureties) who agrees
to pay this Note (together referred to as “us”). “You” or “your” means the
Lender and its successors and assigns.

APPLICABLE LAW – The law of the state of Texas will govern this Agreement. Any
term of this Agreement which is contrary to applicable law will not be
effective, unless the law permits you and me to agree to such a variation. If
any provision of this Agreement cannot be enforced according to its terms, this
fact will not affect the enforceability of the remainder of this Agreement. No
modification of this Agreement may be made without your express written consent.
Time is of the essence in this Agreement.

PAYMENTS – Each payment I make on this Note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued and unpaid interest, and then unpaid principal.
If you and I agree to a different application of payments, we will describe our
Agreement on this Note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this Note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this Note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).

INTEREST – Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I

receive the advance. The interest rate in effect on this Note at any given time
will apply to the entire principal sum outstanding at that time. Notwithstanding
anything to the contrary, I do not agree to pay and you do not intend to charge
any rate of interest that is higher than the maximum rate of interest you could
charge under applicable law for the extension of credit that is agreed to in
this Note (either before or after maturity). If any notice of interest accrual
is sent and is in error, we mutually agree to correct it, and if you actually
collect more interest than allowed by law and this Agreement, you agree to
refund it to me.

INDEX RATE – The index will serve only as a device for setting the interest rate
on this Note. You do not guarantee by selecting this index, or the margin, that
the interest rate on this note will be the same rate you charge on any other
loans or class of loans you make to me or other borrowers.

POST MATURITY RATE – For purposes of deciding when the “Post Maturity Rate”
(shown on page 1) applies, the term “maturity” means the date of the last
scheduled payment indicated on page 1 of this Note or the date you accelerate
payment on the Note, whichever is earlier.

SINGLE ADVANCE LOANS – If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the “ PAYMENTS BY LENDER”
paragraph on page 2.

MULTIPLE ADVANCE LOANS – If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed and
credit, repaying a part of the principal will not entitle me to additional
credit.

SET-OFF – I agree that you may set off any amount due and payable under this
Note against any right I have to receive money from you.

“Right to receive money from you” means:
(1) any deposit account balance I have with you;
(2) any money owed to me on an item presented to you or in your possession for
collection or exchange;

 

Any person who signs within this box does so to giver you a security interest in
the Property described on page 1 and this page. This person does not promise to
pay the Note. “I” as used in this Security Agreement will include the borrower
and any person who signs within this box. Date: ______________

Signed: _________________________________

6 of 8

--------------------------------------------------------------------------------



and (3) any repurchase agreement or other nondeposit obligation. “Any amount due
and payable under this Note” means the total amount of which you are entitled to
demand payment under the terms of this Note at the time you set-off. This total
includes any balance the due date for which you properly accelerate under this
Note.

If my right to receive money from you is also owned by someone who has not
agreed to pay this Note, your right to set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement. Your right to set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor or any check when the dishonor occurs
because you set-off this debt against any of the accounts. I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
to set-off.

DEFAULT – I will be in default on this loan and any agreement securing this loan
if any one or more of the following occurs:

(1) I fail to perform any obligation which I have undertaken in this Note or any
agreement securing this Note;

(2) You, in good faith, believe that the prospect of payment or the prospect of
my performance of any other obligations under this Note or any Agreement
securing this Note is impaired; or

(3) I fail to pay, or keep any promise, on any debt or agreement I have with you
unless otherwise prohibited by law.

If any of us are in default on this Note or any security agreement, you may
exercise your remedies against any or all of us.

REMEDIES – If I am in default on this Note, you have, but are not limited to,
the following remedies:

(1) You may demand immediate payment of my debt under this Note (principal,
accrued unpaid interest and other accrued charges).

(2) You may set-off this debt against any right I have to the payment of money
from you, subject to the terms of the “SET-OFF” paragraph herein.

(3) You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.

(4) You may refuse to make advances to me or allow purchases on credit by me.

(5) You may use any remedy you have under state or federal; law.

(6) You may make use of any remedy given to you in any agreement securing this
Note.

By selecting any one or more of these remedies you do not give up your right to
use later any other remedy. By waiving your right to declare an event to be a
default, you do not waive your right to consider later the event a default if it
continues or happens again.

COLLECTION COSTS AND ATTORNEY’S FEES – I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this Note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code. I also agree to pay
the reasonable attorney’s fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER – I give up my rights to require you to do certain things. I will not
require you to:

(1) Demand payment of amounts due (presentment);

(2) Obtain official certification of nonpayment (protest);

(3) Give notice that amounts due have not been paid (notice of dishonor);

(4) Give notice of intent to accelerate; or

(5) Give notice of acceleration.

I waive any defenses I have based on suretyship or impairment of collateral.

OBLIGATIONS INDEPENDENT – I understand that I must pay this Note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this Note, or any number of us together, to collect this Note. You may
without notice, release any party to this Agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this Note.

 

Any person who signs within this box does so to giver you a security interest in
the Property described on page 1 and this page. This person does not promise to
pay the Note. “I” as used in this Security Agreement will include the borrower
and any person who signs within this box. Date: ___________________

Signed: _________________________________

7 of 8

--------------------------------------------------------------------------------



Any extension of new credit to any of us, or renewal of this Note by all or less
than all of us will not release me from my duty to pay it. (Of course, you are
entitled to only one payment in full.) I agree that you may, at your option
extend this Note or the debt represented by this Note, or any portion of the
Note or debt, from time to time without limit to notice and for any term without
affecting my liability for

payment of the Note. I will not assign my obligation under this agreement
without your prior written approval.

FINANCIAL INFORMATION – I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.


THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT, ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE AND SECURITY AGREEMENT (INCLUDING
THOSE ON PAGES 1, 2, AND 3). I have received a copy of this Note and Security
Agreement on today’s date.

ENERGYTEC, INC.   ENERGYTEC, INC.       DON LAMBERT, PRESIDENT   DOROTHEA
KREMPEIN, VICE PRESIDENT       SIGNATURE FOR LENDER SIGNATURE FOR LENDER      
REDONIA HARPER, PRESIDENT

8 of 8

--------------------------------------------------------------------------------